DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   01/04/2021. 
Claims 1-13 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/04/2021 regarding the rejection of the claims under U.S.C. §101 have been fully considered but they are not persuasive. Applicant asserts at the top of page 9 that the “collecting…” limitations cannot be performed in the human mind due to the actions necessitating performance by a processor as per the amended claim language. These limitations, however, fall under the category of ‘insignificant pre-solution activity’, as they recite steps for gathering data for use in the claimed processes (see MPEP 2106.05(g)). The use of a processor to gather data for use in the claimed processes is considered mere data gathering in conjunction with the judicial exception, and thus, does not meaningfully limit the claim. As such, the “collecting…” limitations do not assist in overcoming the rejection. The Applicant further asserts on pages 9-10 that the recitation of selecting a user domain and performing a .
Hence, Applicant’s arguments are not persuasive.
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Applicant asserts on pages 11-12 that Rosario does not teach the reduction in the number of domains that need semantic analysis, and thus, does not teach “selecting a user domain…”. The Examiner respectfully disagrees with this assertion. Rosario teaches, based on the speech input, the identification of any number of modules or applications that are associated with the recognized input (see [0024]). Rosario further teaches in [0048] that there are different types of applications, such as navigation, stereo control, climate control, and mobile device communications, each of . 
Hence, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea.

Regarding claim 1, the limitation(s) of “selecting a user domain…” and “performing a semantic analysis…”, as drafted, are processes that, under broadest 
This judicial exception is not integrated into a practical application because the recitation of a “processor” and “memory” read to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using Fig. 5 and [0083] in the specification. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to select and perform amounts to no more than mere instructions to apply the exception using a generic computer component. 
	
	
	With respect to claim 2, the claim recites a further narrowing of the definition of a domain. No additional limitations are present.
	
With respect to claim 3, the claim recites “activating or inactivating” a specific domain, which reads on a human either using or not using an item for performing the task requested by the other human. No additional limitations are present.

With respect to claim 4, the claim recites “determining whether to activate…based on the user preference information”, which reads on a human reading the information about the requesting human regarding the circumstances under which certain actions should occur, and deciding further action using the information. No additional limitations are present.
	
	With respect to claim 5, the claim recites “determining whether to activate…based on the menu priority or the favorite set by the user”, which reads on a human recognizing if one action should take precedence over another based on inherent priority or a user preference. No additional limitations are present.

	With respect to claim 6, the claim recites a further definition of domains. No additional limitations are present.

	With respect to claim 7, the claim recites “collecting at least one of…”, which reads on a human recognizing if the vehicle is in motion or stopped, is in the process of navigating to a location, is in a functional state to receive driver or passenger input, or has a phone connected. No additional limitations are present.

	With respect to claim 8, the claim recites “analyzing frequency of use” and “assigning a weight”, which reads on a human recognizing how often a particular type of command is issued by a user and identifying the command as being more likely to be the requested command than less frequently-issued commands. No additional limitations are present.

	With respect to claim 9, the claim recites “collecting the speech recognition function information from an AVN system”, which reads on a human listening to and understanding speech playback from a vehicle system. The recitation of an AVN system reads to a generalized computer component.

	With respect to claim 10, the claim recites “managing each user domain”, which reads on a human identifying which actions to perform based on the user requesting the action. No additional limitations are present.

, which reads on a human recognizing an action requested by a specific user that is not normally requested by other users. No additional limitations are present.

	With respect to claim 12, the claim recites “assigning a weight”, which reads on a human giving priority to a command designated by a specific user. No additional limitations are present.

	With respect to claim 13, the claim recites “generating an exception processing model”, which reads on a human determining how to respond to a command depending on whether the command could have multiple types of responses or is not able to be responded to. No additional limitations are present.

These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosario et al. (U.S. PG Pub No. 2014/0244259), hereinafter Rosario.

Regarding claim 1, Rosario teaches
A computer-implemented method performed by a processor configured to execute instructions to manage a domain for a speech recognition system stored in non-transitory memory, the method comprising ([0010:1-4], [0018] system and methods for dynamically maintaining grammar elements utilized in association with speech recognition and concurrently executing a plurality of speech-enabled applications, where the system includes one or more processors to execute instructions, i.e. processor configured to execute instructions, and a memory to store data and instructions, i.e. speech recognition system stored in non-transitory memory):
collecting, speech recognition function information from a system mounted on a vehicle ([0017:1-8], [0022:1-5], [0024:1-9] the speech input dispatcher module, i.e. vehicle function analysis module, received information, i.e. collecting, from the speech recognition module, which perform speech recognition where a variety of information ;
collecting, situation information from the system mounted on the vehicle ([0017:1-8], [0022:14-20], [0054:10-13] a variety of vehicle parameters such as speech or location, i.e. situation information, may be identified and evaluated, i.e. collecting, by the vehicle system including the speech recognition module, i.e. vehicle situation analysis module…system mounted on the vehicle); and
selecting, a user domain related to the speech recognition function information and the collected situation information ([0022:14-20], [0024:1-17], [0039], [0048:17-28], [0050] speech recognition module, i.e. user domain management module, identifies executing applications, i.e. selecting, a user domain, using preference information in the user profile and grammar elements from the speech recognition, i.e. speech recognition function information, in conjunction with the vehicle parameters, i.e. situation information); and  
performing a semantic analysis on the selected user domain based on user preference information including at least one of a menu priority or a favorite set by a user collected from the system mounted on the vehicle ([0022], [0024], [0048:17-28], [0049], [0051:20-25] the speech recognition module evaluates speech input from a user to determine grammar elements and identify recognized speech inputs, such as voice commands, i.e. performing a semantic analysis, where the language model for speech recognition is associated with an identified application, i.e. selected user domain, and can also be associated with a particular user and user .  

Regarding claim 7, Rosario teaches claim 1, and further teaches
collecting at least one of a parking state or a stop state, a navigation setting state, an information receiving state, or a phone connecting state of the vehicle ([0041:10-17], [0051:1-4, 22-25] application actions such as receipt of a meeting request, i.e. information receiving state, or an incoming telephone call, i.e. phone connecting state of the vehicle, are used when dynamically populating a set of grammar elements, as well as identifying location information including a designated home area, i.e. navigation setting state).  

Regarding claim 8, Rosario teaches claim 7, and further teaches 
analyzing frequency of use of each main domain of the plurality of main domains in each situation based on the collected situation information, and assigning a weight to each main domain based on the analyzed frequency of use ([0017:1-8], [0022:14-20], [0045] the system identifies vehicle, run time, or network applications, i.e. main domain, associated with grammar elements that are updated with a weighting, i.e. assigning a weight to each main domain, using the vehicle parameters, i.e. based on the collected situation information, and an association with the most .

Regarding claim 9, Rosario teaches claim 1, and further teaches
collecting the speech recognition function information from an audio video navigation (AVN) system provided in the vehicle ([0012:13-18], [0017:1-8], [0022:1-5], [0024:1-9] the system, speech input dispatcher that receives information, i.e. collecting, from the speech recognition module, which perform speech recognition where a variety of information related to grammar elements is evaluated, i.e. speech recognition function information, may be implemented as part of an in-vehicle infotainment system where navigation is available, i.e. audio visual navigation system provided in the vehicle).  

Regarding claim 10, Rosario teaches claim 1, and further teaches
managing each user domain with respect to a plurality of users ([0039] the system identifies one or more users, i.e. plurality of users, as well as user profile information and preferences for system configuration, i.e. managing each user domain).  

Regarding claim 11, Rosario teaches claim 1, and further teaches
managing the user domain by reflecting a user selection of an exceptionally processed result ([0063] when a plurality of potential commands are available, i.e. exceptionally processed result, the user selects the appropriate .  

Regarding claim 12, Rosario teaches claim 11, and further teaches
assigning a weight to a domain selected by the user ([0040:13-17], [0045], [0062:1-13] when the last input selected by a user is associated with a particular application, such as a stereo system, i.e. selected by the user, the next received command that may apply to a plurality of applications may also be associated with the stereo system, biasing the speech recognition module to the associated grammar elements, where ordering the grammar elements can be done through assigned weightings, i.e. assigning a weight to a domain).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosario, in view of Thomas et al. (U.S. PG Pub No. 2015/0249906), hereinafter Thomas.

Regarding claim 2, Rosario teaches claim 1.

wherein the user domain includes a plurality of main domains, and wherein each main domain of the plurality of main domains includes a plurality of subdomains.
Thomas, however, teaches wherein the user domain includes a plurality of main domains, and wherein each main domain of the plurality of main domains includes a plurality of subdomains (Fig. 2, [0033:11-18], [0043] a media guidance application has content organized by category, i.e. main domains, which, when selected by the user, presents related information or content, i.e. plurality of subdomains).  
Rosario and Thomas are analogous art because they are from a similar field of endeavor in managing voice-controlled on-vehicle information systems. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of multiple applications teaching of Rosario with the organization of information by category with additional content options within each category as taught by Thomas. The motivation to do so would have been to achieve a predictable result of enabling a user to access different types of content, displays, or application features (Thomas [0040:1-3]).

Regarding claim 3, Rosario in view of Thomas teaches claim 2, and Thomas further teaches
activating or inactivating a specific main domain among the plurality of main domains (Fig. 2, [0043] the media guidance application includes selectable options, i.e. activating, for content organized by genre, where a specific option can be selected, i.e. specific main domain); and
activating or inactivating a specific subdomain among the plurality of subdomains (Fig. 2, [0043] when a genre content option is selected, additional options become available to a user to choose or customize).  

Regarding claim 4, Rosario in view of Thomas teaches claim 2, and Thomas further teaches
determining whether to activate a main domain of the plurality of main domains and a subdomain of the plurality of subdomains based19Attorney Docket No. 15438-929 on the user preference information collected from the system mounted on the vehicle ([0043:12-15] the media guidance application, i.e. system mounted on the vehicle, allows a user to customize rules, i.e. based on the user preference information, that determines whether a media option, i.e. main domain…and subdomain, is available or not available to a user, determining whether to activate). 

Regarding claim 5, Rosario in view of Thomas teaches claim 4, and Thomas further teaches
determining whether to activate the main domain and the subdomain based on the menu priority or the favorite set by the user as the user preference information ([0043:12-15], [0044] the media guidance application, i.e. system mounted .
Regarding claim 6, Rosario in view of Thomas teaches claim 2, and Thomas further teaches
wherein the plurality of main domains include at least one of communication, navigation, media, knowledge, news, sports, or weather (Fig. 2, [0033:11-18], [0043] a media guidance application has content organized by category, i.e. main domains, such as on demand, news, and sports, i.e. at least one of media…news, sports).  

Regarding claim 13, Rosario teaches claim 11, and further teaches
generating an exception processing model '1' based on a user selection of an exceptionally processed result of an ambiguous command ([0063] when a plurality of potential commands are available, i.e. an ambiguous command, the user selects the appropriate command, i.e. a user selection of an exceptionally processed result, from which suitable actions may be taken based on the identified command, i.e. generating an exception processing model ‘1’); 
While Rosario provides analysis of a command for which there are multiple potential options, Rosario does not specifically teach when a command is unsupported, and thus does not teach
generating an exception processing model '2' based on a user selection of an exceptionally processed result of an unsupported command.
Thomas, however, teaches generating an exception processing model '2' based on a user selection of an exceptionally processed result of an unsupported command ([0026], [0027] when an interior feature of the vehicle is disabled, i.e. unsupported command, and a user is attempting to access the feature, i.e. user selection of an exceptionally processed result, the media guidance application may notify the user or a third party, i.e. generating an exception processing model ‘2’).
Rosario and Thomas are analogous art because they are from a similar field of endeavor in managing voice-controlled on-vehicle information systems. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ability to handle potential commands teachings of Rosario with the ability to handle commands pertaining to disabled functions as taught by Thomas. The motivation to do so would have been to achieve a predictable result of notifying the user or a responsible party if user behavior is violating a rule while within the vehicle (Thomas [0027]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
03/04/2021